United States Court of Appeals
                      For the First Circuit

No. 13-1743

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                       JOSUÉ DÍAZ-BERMÚDEZ,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]



                              Before

                  Thompson, Kayatta, and Barron,
                          Circuit Judges.



     John T. Ouderkirk, Jr. on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Francisco A. Besosa-Martínez, Assistant United States
Attorney, on brief for appellee.



                        February 13, 2015
           KAYATTA, Circuit Judge. Defendant-appellant Josué Díaz-

Bermúdez ("Díaz") brings two challenges to the 108-month sentence

entered by the district court after he pleaded guilty to one count

of possessing a firearm in furtherance of a drug trafficking crime

in   violation   of   18   U.S.C.   §   924(c)(1)(A).     After   careful

consideration, we affirm.

                              I. Background

           Because this appeal follows a guilty plea, we derive the

facts from the plea agreement, the change-of-plea colloquy, the

unchallenged portions of the presentence investigation report

("PSR"), and the sentencing hearing transcript.         United States v.

Ocasio-Cancel, 727 F.3d 85, 88 (1st Cir. 2013).         The resolution of

this appeal does not require a detailed recitation of the facts.

It will suffice to say that police officers found two handguns (one

of which was fully loaded with a round in the chamber), three

magazines, ammunition rounds, more than 700 small bags of crack

cocaine, 75 small bags of powder cocaine, and drug paraphernalia in

a vehicle in which Díaz was the sole passenger.         Shortly after his

arrest, Díaz admitted to police officers that the drugs and some of

the paraphernalia belonged to him.        Later, in his plea agreement,

he also admitted that he knowingly and intentionally possessed the

discovered firearms in furtherance of a drug trafficking crime.

           Díaz was indicted for the firearm offense, 18 U.S.C.

§ 924(c)(1)(A), as well as one count of possession with intent to


                                    -2-
distribute an unspecified quantity of powder cocaine, 21 U.S.C.

§ 841(a)(1), (b)(1)(C), and one count of possession with intent to

distribute 28 grams or more of crack cocaine, id. § 841(a)(1),

(b)(1)(B).    Díaz pleaded guilty to the firearm count pursuant to a

written plea agreement.         In return, the government agreed to

recommend the mandatory minimum and guidelines sentence of 60

months in prison for the firearm count and to ask the court to

dismiss   the    two   drug   distribution    counts.    See   18    U.S.C.

§   924(c)(1)(A)(i);    U.S.S.G.   §   2K2.4(b).    At   sentencing,   the

district court agreed to dismiss the drug counts, but it rejected

the recommended 60-month sentence for the firearm count and instead

imposed a 108-month prison sentence.         Díaz timely appealed.

                               II. Analysis

A. Plea Withdrawal

             Díaz first argues that, under Fed. R. Crim. P. 11(c)(5),

he was entitled to withdraw his guilty plea after the district

court rejected the 60-month sentence recommended by both parties in

the plea agreement.1      This argument rests on a faulty premise.



      1
       The relevant portion of Rule 11(c)(5) ("Rejecting a Plea
Agreement") reads as follows:

      If the court rejects a plea agreement containing
      provisions of the type specified in Rule 11(c)(1)(A) or
      (C), the court must do the following on the record and in
      open court (or, for good cause, in camera): . . . (B)
      advise the defendant personally that the court is not
      required to follow the plea agreement and give the
      defendant an opportunity to withdraw the plea . . . .

                                    -3-
Rule 11(c)(5) does not apply to the recommended sentence in Díaz's

plea agreement, which was a non-binding sentencing recommendation

under Rule 11(c)(1)(B).2   The plea withdrawal opportunity in Rule

11(c)(5) applies only to plea agreement provisions under Rule

11(c)(1)(A) (charge dismissals) and Rule 11(c)(1)(C) (binding,

stipulated sentences).3 This conclusion should come as no surprise

to Díaz.   The plea agreement and the transcript of the change-of-

plea colloquy make it abundantly clear that Díaz knew that the

district court was free to reject the 60-month recommended sentence

and that he would not have an opportunity to withdraw his plea if

the court did so.


Fed. R. Crim. P. 11(c)(5).
     2
       The three types of plea agreement, as described in Rule
11(c)(1), provide that the prosecutor will:

     (A) not bring, or will move to dismiss, other charges;

     (B) recommend, or agree not to oppose the defendant's
     request, that a particular sentence or sentencing range
     is appropriate . . . (such a recommendation or request
     does not bind the court); or

     (C) agree that a specific sentence or sentencing range is
     the appropriate disposition of the case . . . (such a
     recommendation or request binds the court once the court
     accepts the plea agreement).

Fed. R. Crim. P. 11(c)(1).
     3
       The case law Díaz cites in support of his argument is
equally inapplicable to his plea agreement: it addresses stipulated
sentences under Rule 11(c)(1)(C), which the court may only accept
or reject, and not non-binding recommendations under Rule
11(c)(1)(B).   See, e.g., United States v. Self, 596 F.3d 245,
248–49 (5th Cir. 2010).

                                -4-
             Díaz tries to rescue his argument by pointing out that

his plea agreement was a hybrid Rule 11(c)(1)(A)/Rule 11(c)(1)(B)

agreement.    This is true--in addition to the 60-month recommended

sentence under Rule 11(c)(1)(B), Díaz's plea agreement required the

government to move to dismiss the two drug distribution counts

under Rule 11(c)(1)(A).      And whereas a Rule 11(c)(1)(B) sentencing

recommendation does not bind the court, the district court may only

accept or reject the Rule 11(c)(1)(A) charge dismissal provisions

of a plea agreement.       Fed. R. Crim. P. 11(c)(3)(A).   But here the

district court did accept the Rule 11(c)(1)(A) provision of Díaz's

plea agreement by granting the government’s motion to dismiss the

two drug counts.    See United States v. Schiradelly, 617 F.3d 979,

982 n.3 (8th Cir. 2010). The district court therefore committed no

error by not giving Díaz an opportunity to withdraw his guilty

plea, and certainly no plain error, as Díaz concedes he failed to

object below.    See United States v. Medina-Villegas, 700 F.3d 580,

583 (1st Cir. 2012).

B. Sentencing Challenge

             Díaz next challenges the reasonableness of his above-

guidelines     108-month     sentence.     We   normally   review   the

reasonableness of a sentence for an abuse of discretion, United

States v. Del Valle-Rodríguez, 761 F.3d 171, 176 (1st Cir. 2014),

but Díaz failed to raise below any of his current objections.       We

therefore review for plain error.         Medina-Villegas, 700 F.3d at


                                    -5-
583.    This requires Díaz to show "a reasonable probability that,

but    for    the   error,   the   district   court    would    have     imposed   a

different, more favorable sentence." Id. (quoting United States v.

Mangual-Garcia, 505 F.3d 1, 15 (1st Cir. 2007)) (internal quotation

marks omitted).

              In reviewing the reasonableness of a sentence, we first

look    for    procedural     errors,   including      "failing     to    consider

appropriate sentencing factors, predicating a sentence on clearly

erroneous facts, or neglecting to explain the rationale for a

variant sentence adequately."           Del Valle-Rodríguez, 761 F.3d at

176.    Our review then shifts to the substantive reasonableness of

the sentence.       Id.

              1. Procedural Reasonableness

              Díaz's claimed procedural error is that the district

court failed to consider the 18 U.S.C. § 3553(a) sentencing

factors, and instead imposed the 108-month sentence based solely on

its doubt about a statement he made in the PSR that his involvement

in the gun crime was the product of ignorance.                 We disagree.

              First,   the   district    court   did   not     plainly    fail     to

consider the section 3553(a) factors.            The court’s section 3553(a)

analysis was admittedly brief, and an easy resolution of this issue

is thwarted somewhat by a garbled sentencing transcript. After the

court found that the PSR adequately applied the guidelines, the

transcript shows that the sentencing judge said "[t]he Court has


                                        -6-
considered the other sentencing factors in 18 U.S. (e)(3.5) and

(unintelligible)."    It seems fair to infer from context and the

reference to "other sentencing factors" that the district court

expressly   cited   section   3553(a)   but   that   its   statement   was

mis-transcribed. The district court’s statement that it considered

the section 3553(a) factors "is entitled to some weight."         United

States v. Vega-Salgado, 769 F.3d 100, 105 (1st Cir. 2014) (quoting

United States v. Clogston, 662 F.3d 588, 590 (1st Cir. 2011))

(internal quotation marks omitted). Moreover, the district court’s

review of Díaz’s criminal history and the facts of his arrest--the

court at one point corrected defense counsel on the location of the

first gun--showed that it was familiar with the nature of the

offense as well as Díaz’s characteristics and background.              See

Medina-Villegas, 700 F.3d at 583-84.     And, "[t]o cinch the matter,

[Díaz] has not identified any factors that make it likely that he

would receive a different sentence on remand."        Id. at 584.

            Second, the district court was permitted to consider the

sincerity of Díaz's explanation for his conduct, that "he did it

out of ignorance." Díaz himself placed his sincerity at issue. In

his sentencing memorandum and at the hearing, Díaz argued for a

60-month sentence based in part on his acceptance of responsibility

and recognition of the consequences of his actions.         In doing so,

he specifically cited his statement in the PSR that "he did it out

of ignorance."   Furthermore, whether Díaz was sincere in accepting


                                  -7-
responsibility was relevant for considering whether a sentence

"afford[s] adequate deterrence" and "protect[s] the public from

further crimes of the defendant."         18 U.S.C. § 3553(a)(2)(B)-(C);

see also United States v. Jiménez-Beltre, 440 F.3d 514, 519 (1st

Cir. 2006) (en banc) ("[A] court's reasoning can often be inferred

by comparing what was argued by the parties or contained in the

pre-sentence report with what the judge did.").             Nor was the

district court's disbelief of Díaz's sincerity clearly erroneous.

Díaz's prior encounters with law enforcement and his admission that

the drugs belonged to him provided ample support for the district

court's doubt about his professed ignorance.

           2. Substantive Reasonableness

           Finding no procedural error, we turn to Díaz's contention

that his sentence is substantively unreasonable.          He claims that

the district court did not sufficiently justify a sentence 48

months above the guidelines sentence of 60 months in prison.

U.S.S.G.   §   2K2.4(b);     18   U.S.C.    §924(c)(1)(A)(i);      see    Del

Valle-Rodríguez, 761 F.3d at 176 ("Where . . . a court imposes a

sentence above the GSR, it must justify the upward variance.").

The   hallmarks   of   a   substantively   reasonable   sentence    are   "a

plausible sentencing rationale and a defensible result."             United

States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008).

           The primary reason the court gave for its sentence was

Díaz’s lack of sincerity in attributing his involvement in the


                                    -8-
offense to ignorance.       The sincerity of Díaz’s explanation for the

offense was relevant to assessing the need for deterrence and his

capacity for rehabilitation.           See 18 U.S.C. § 3553(a)(2)(B)-(D);

Martin, 520 F.3d at 94 ("The potential for rehabilitation also may

comprise grist for the sentencing court's mill.").                    This reason

alone may not have sufficed as a plausible rationale for such a

steep   variance,     but   the   district   court   also     reviewed     Díaz’s

criminal history and the offense characteristics in the context of

evaluating Díaz’s sincerity. Specifically, the court observed that

Díaz had been convicted under Puerto Rico law of possessing a

firearm without a license and of committing an assault requiring

medical attention.          See   U.S.S.G. § 2K2.4(b) cmt. n.2(B) ("A

departure may be warranted, for example, to reflect the seriousness

of the defendant's criminal history . . . .").               The court further

noted that Díaz was on probation for these offenses when he

committed the firearm offense at issue here.                   On plain error

review, these factors add up to a plausible rationale for a variant

sentence.

            The reasonableness of the relative magnitude of the

48-month     upward   variance--an      80   percent       increase     over   the

guidelines     sentence     of    60    months--is     a    closer      question.

Nonetheless, given the due deference we owe the district court, we

cannot say that the ultimate result is indefensible on plain error

review.     United States v. Flores-Machicote, 706 F.3d 16, 25 (1st


                                       -9-
Cir. 2013) ("A sentence is not substantively unreasonable merely

because the reviewing court would have sentenced the defendant

differently.").   The offense conduct was serious--Díaz admitted to

possessing two handguns along with more than 700 small bags of

crack cocaine, 75 bags of powder cocaine, and the paraphernalia to

prepare more drugs for distribution.           He committed the current

offense while serving probation for unlawfully possessing a firearm

and committing assault, a circumstance which pointed toward the

danger of recidivism.    That Díaz chose to chalk his conduct up to

ignorance magnified this danger. And while the guidelines sentence

did not extend beyond the minimum sentence of 60 months, Díaz faced

a statutory maximum sentence of life imprisonment.             18 U.S.C.

§   924(c)(1)(A)(i);   see   United   States   v.   Rivera-González,   No.

13-1620, 2015 WL 234774, at *5 (1st Cir. Jan. 20, 2015) (concluding

that a variant sentence was reasonable in part because section

924(c) carries a statutory maximum of life in prison). Under these

circumstances, and on plain error review, we cannot say that a 108-

month sentence was outside the universe of reasonable sentences.

See United States v. Taylor, 540 F. App'x 16, 17 (1st Cir. 2013)

(per curiam) (statutory maximum sentence of 120 months for being a

felon in possession of a firearm was substantively reasonable, even

though guidelines sentencing range was only 51 to 63 months);

United States v. Black, 581 F. App'x 263, 264 (4th Cir. 2014) (per

curiam) (108-month sentence for a section 924(c) conviction--48


                                  -10-
months above the 60-month guidelines sentence--was substantively

reasonable); United States v. White, 265 F. App'x 719, 729 (10th

Cir.   2008)   (147-month   sentence,       which   represented   an   upward

variance of 87 months, was substantively reasonable for a section

924(c)    conviction);    cf.    United   States    v.   Varela-Rivera,   551
F. App'x 583, 591 (1st Cir. 2014) (a twenty-year sentence for a

section 924(c) conviction carrying a 60-month guidelines sentence

was substantively reasonable on plain error review, when defendant

perjured himself, had a substantial criminal history, and would

have faced a thirty-year mandatory minimum sentence for a dismissed

count).

                                III. Conclusion

            For the reasons stated above, we affirm the judgment of

the district court.

            So ordered.




                                     -11-